Dismissed and Memorandum Opinion filed January 7, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01087-CR

                    JAMES TRACY LEGGETT, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1042405

              MEMORANDUM                        OPINION
      Appellant entered a plea of guilty to a state jail felony theft offense. In
accordance with an agreement with the State, on September 6, 2006, the trial court
deferred a finding of guilt, placed appellant on community supervision for four
years, and assessed a fine of $500. The State subsequently moved to adjudicate
appellant’s guilt, alleging several violations of the conditions of appellant’s
community supervision. Appellant entered a plea of true to the allegations in the
motion, and as part of his agreement with the State, he signed a written waiver of
his right to appeal. On April 18, 2007, the trial court adjudicated appellant’s guilt
and sentenced him to confinement in the Harris County Jail for 180 days.

      On April 25, 2013, appellant filed a pro se letter in the court below, asking
the trial court to review his case. On April 26, 2013, the trial court denied the
request. On November 4, 2013, appellant filed a pro se “Plaintiff’s Original
Petition,” “Motion to Appeal,” and a motion to proceed in forma pauperis. An
appeal was then assigned to this court, and the clerk’s record was filed December
19, 2013.

      We lack jurisdiction over this attempted appeal. Only the Texas Court of
Criminal Appeals has jurisdiction over matters related to post-conviction relief
from a final felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. 1991); see also Tex. Code Crim. Proc. Ann. art. 11.07; Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that article 11.07 provides the exclusive
means to challenge a final felony conviction).

      Moreover, a notice of appeal must be filed within 30 days after the trial court
signs an appealable order. See Tex. R. App. P. 26.2(a)(1). Appellant’s “Motion to
Appeal” was filed more than 30 days after the trial court denied his request to
review his conviction. The “Motion to Appeal” is also clearly untimely to appeal
appellant’s 2007 conviction. See Tex. R. App. P. 26.2(a) (requiring a notice of
appeal to be filed within 30 days after sentencing, or within 90 days after
sentencing if a timely motion for new trial is filed).

      To vest the court of appeals with jurisdiction, an appellant in a criminal case
must file a notice of appeal in compliance with the requirements of Texas Rule of
Appellate Procedure 26.2. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App. 1998). If an appeal is not timely perfected, a court of appeals does not obtain
                                           2
jurisdiction to address the merits of the appeal and can take no action other than to
dismiss the appeal. Id.

      Accordingly, we order the appeal dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3